Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layer of soft material of claims 4 and 5 and the locking mechanism of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 7  
The specification generally discloses that the runner can have a locking mechanism, but provides no detail as to what this locking mechanism is or how it operates. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With Respect to Claim 2  
	Claim 2 recites that the handheld electronic device comprises a section member, but this appears to be a typo and meant to refer to the handheld electronic device holder, noting the lack of support in the specification or drawings for such a section member as part of the electronic device itself. For the purposes of Examination on the merits, Examiner takes it to be a typo and to mean “handheld electronic device holder”. 
With Respect to Claims 3-5 and 7  
	The phrase “is having” is not grammatically correct and is unclear in scope. For the purposes of examination on the merits, Examiner takes it to mean “has” or “comprising”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2021/0386186 to Sullivan (Sullivan) in view of U.S. Patent #9,29,398 to Goryl (Goryl) and U.S. Patent #775,149 to Righton (Righton).
With Respect to Claim 1  
Sullivan discloses a holder for a handheld electronic device comprising: a hoop body (belt 15) configured to be worn around a waist of a person, the hoop body having a proximal end and a distal end, the proximal end and the distal end having a quick release lock configured to secure the proximal end to the distal end (the belt buckle shown is a quick release lock to the extent claimed); and a bracket member (20, 22, 84, and related structures) having a semi-rigid cord (noting transition from inflexible portion 26 to flexible portion 24), the semi-rigid cord having a proximal end and a distal end, the distal end of the semirigid cord having a bracket (60), the bracket configured to mount the handheld electronic device (12, though noting it is only functionally recited); and that the bracket member is slidable along the belt, but does not disclose a tunnel configured along an outer periphery of the hoop body between a proximal end and a distal end, the proximal end and the distal end having a quick release lock configured to secure the proximal end to the distal end resulting in a continuous infinite tunnel, the proximal end of the semi-rigid cord having a runner slidably mounted into the tunnel.
	However, Goryl discloses forming an electronic device holder/support (FIG. 5, noting 180 is disclosed as storing a laptop and also being used to support it for use) attachable to a belt via a runner (160 and related structure) slidably mounted into a tunnel (152) formed on a belt (138) and extending along almost the entirety of the belt (it appears to be broken up by 136, but might pass through the belt portion behind it).
	Righton discloses a similar user mounted belt structure to support a carrier including a tunnel (formed by 21) configured along an outer periphery of the hoop body between a proximal end and a distal end, the proximal end and the distal end having a quick release lock (27/28) configured to secure the proximal end to the distal end resulting in a continuous infinite tunnel, and a runner (34-35 and related structures) slidably mounted into the tunnel to allow for movement of an object carried/supported by the runner around the belt to adjust its location.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of Goryl and Righton, to replace the sliding clip with a continuous infinite tunnel formed on the belt exterior as taught by Righton, in order to improve user comfort by having the sliding structure located opposite the user on the belt instead of being pressed into the user by the belt, to improve the slidability of the structure (as there is no longer friction caused by the belt clip pressing against the user and so it can slide more freely when desired), to allow for easier sliding all over the belt (e.g. permitting sliding over the buckle area more easily), and/or as a mere substitution of one art known sliding structure for another.
	Alternately, as to the quick release buckle, although Examiner maintains that the common buckle structure shown is quick release to the extent claimed, Goryl discloses that snap-lock buckles, release buckles, and other mechanisms allowing quick detachment and adjustability are known in the art or Examiner takes official notice that quick release buckles (e.g. male and female portions with a squeeze release or button release) are known in the art and/or are a substitute for common belt buckles of the types shown, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the belt buckles shown with an art known quick release buckle in order to allow for faster release of the buckle and/or as a mere substitution of one art known buckle structure for another.
With Respect to Claim 6  
The holder according to claim 1, wherein the handheld electronic device is a smartphone ([0034] explicitly discloses use with a smartphone, although noting that the device is only functionally recited).  
With Respect to Claim 7  
The holder according to claim 1, but does not disclose wherein the runner is having a locking mechanism for restricting the sliding of the runner.
	However, Goryl discloses using a locking mechanism (friction locks or alternative locking mechanisms such as snap locks, levers or other mechanisms that accomplish the same) in order to restrict sliding of the runner so as to keep/hold the carried object (180) in a desired location (Col. 6 lines 50-57).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Goryl, to add a locking mechanism (e.g. a friction lock, snap lock, or the like) to the runner for restricting the sliding of the runner in order to secure the runner and the carried bracket member and electronic device in a desired location/position. For clarity, although Goryl discloses the friction lock on the channel rather than the runner, snap locks or magnets operate using two mating mechanisms which will include a mating structure on the runner, or alternately using a locking mechanism on the runner (e.g. a lever on the runner) instead of the tunnel constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04) or a mere substitution of one art known locking mechanism for another (i.e. some locking mechanisms will operate if located on the runner but not on the tunnel, and vice versa, and there is no inventive step in merely selecting a known locking mechanism that operates from the runner instead of the tunnel).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2021/0386186 to Sullivan (Sullivan) in view of U.S. Patent #9,29,398 to Goryl (Goryl) and U.S. Patent #775,149 to Righton (Righton) as applied to claim 1 above, and further in view of U.S. Patent #5,152,443 to Hagan (Hagan).
With Respect to Claim 2  
The holder according to claim 1, but does not disclose wherein the handheld electronic device further comprises a section member that extends between the proximal end and the distal end of the hoop body, the section member having two opposite ends coupled to the proximal end and the distal end through the quick release lock, the section member configured to increase a diameter of the hoop body.  
	However, Hagan discloses forming a hoop/belt that comprises a section member (26) that extends between the proximal end and the distal end of the hoop body, the section member having two opposite ends coupled to the proximal end and the distal end through the same type of connector that connects the proximal end to the distal end, the section member configured to increase a diameter of the hoop body.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hagan, to add an intermediate section member as taught by Hagan/as claimed, in order to allow for adjustment of the size of the belt to fit different users (for clarity, this combination is considered to include adding mating outer track members per the combination so that the intermediate member still allows the runner to travel along the entirety of the belt) and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 3  

The holder according to claim 2, wherein the section member is having a tunnel which is continuous with the tunnel of the hoop body forming the infinite tunnel.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2021/0386186 to Sullivan (Sullivan) in view of U.S. Patent #9,29,398 to Goryl (Goryl) and U.S. Patent #775,149 to Righton (Righton) as applied to claim 1 above, and further in view of U.S. Patent #810,883,649 to Sautter (Sautter).
With Respect to Claim 4  
The holder according to claim 1, but does not disclose wherein an inner surface of the tunnel is having a layer of soft material, the soft material configured to dampen vibrations.  
	However, Sautter discloses forming an inner surface of a tunnel for a runner with a layer of soft material (damping element 25 is rubber cushioning material which is a soft material) configured to dampen vibrations and to reduce noise.
	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Sautter, to add a damping element as taught by Sautter/as claimed to the inner surface of the tunnel, in order to dampen vibrations, reduce noise, provide a cushioning effect, provide protection against damage from contact between the slide and the tunnel, and/or for the other art known benefits of such soft/rubber layers.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2021/0386186 to Sullivan (Sullivan) in view of U.S. Patent #9,29,398 to Goryl (Goryl) and U.S. Patent #775,149 to Righton (Righton) as applied to claim 1 above, and further in view of U.S. Patent #10,513,227 to Merino (Merino).
With Respect to Claim 4  
The holder according to claim 1, but does not disclose wherein an inner surface of the tunnel is having a layer of soft material, the soft material configured to dampen vibrations.  
However, Merino discloses forming a similar sliding structure with mating surfaces including a rubber (which is commonly known and used as a soft material configured to dampen vibrations) having a high friction in order to maintain the slider in position against undesired movement while also allowing movement when desired (Col. 3 lines 61-67 and Col. 4 lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Merino, to form the inner surface of the tunnel (i.e. one of the mating surfaces) with a layer of a soft material/rubber configured to dampen vibrations, in order to maintain the slider in position against undesired movement while still allowing movement when desired (i.e. sufficient friction to allow movement with effort but prevent unwanted sliding as taught by Merino), or for the other art known benefits of such rubber coatings, e.g. protecting surfaces, cushioning effect, etc).
With Respect to Claim 5  
The holder according to claim 1, but does not disclose wherein an outer surface of the runner is having a layer of soft material, the soft material configured to dampen vibrations.  
	However, Merino discloses forming a similar sliding structure with mating surfaces including a rubber (which is commonly known and used as a soft material configured to dampen vibrations) having a high friction in order to maintain the slider in position against undesired movement while also allowing movement when desired (Col. 3 lines 61-67 and Col. 4 lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Merino, to form the outer surface of the runner (i.e. one of the mating surfaces) with a layer of a soft material/rubber configured to dampen vibrations, in order to maintain the slider in position against undesired movement while still allowing movement when desired (i.e. sufficient friction to allow movement with effort but prevent unwanted sliding as taught by Merino), or for the other art known benefits of such rubber coatings, e.g. protecting surfaces, cushioning effect, etc).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734